Exhibit 10.1    

[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
 
 
 
 
 MUHTAR KENT
 
 
 
CHAIRMAN AND CHIEF EXECUTIVE OFFICER
 
 
ADDRESS REPLY TO:
THE COCA-COLA COMPANY
 
 
P.O. BOX 1734
 
 
 
 
ATLANTA, GA 30301
 
 
 
 
 __________
 
 
 
 
404 676-4082


 
 
 
 
FAX: 404 676-7721

April 29, 2015


Mr. Irial Finan
The Coca-Cola Company
Atlanta, Georgia


Dear Irial,


Under our standard program and policies related to expatriate employees, this
letter informs you that you will be localizing to the United States effective
July 1, 2015.


You will cease to be a participant in the International Service program at that
time. In accordance with the terms of the localization policy, you will receive
standard transition allowances under the program.


Localizing to the United States will not otherwise impact your compensation.
Should you have any questions, please contact Allison O’Sullivan at 404-676-8318
or via email at aosullivan@coca-cola.com.


As always, I thank you for your dedication to the Company.




Sincerely,






/s/Muhtar Kent


